DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-29 have been amended; support for the amendment can be found in drawings 1-8 of the original specification.
Claims 1-29 have been examined on the merits.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/24/2020 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statement is being considered by the examiner and an initial copy is attached herewith.

Priority
Acknowledgment is made of the applicant's claim for foreign priority based on an application filed in Germany on 10/25/2017. It is noted that applicant has filed a certified copy of the application, WO 2019/081007 A1, as required by 37 CFR 1.55.

	
Claim Objections
Claim 29 is objected to because of the following informalities:  
In lines 1-2, “A rechargeable battery having a rechargeable-battery housing or part (5) thereof” should read, “A rechargeable battery”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6, 7 and 10-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2, 3, 7, 8, and 10-13 of copending Application No. 17/311,522 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2, 3, 7, 8, and 10-13 of the reference application contain the subject matter of the instant claims 1, 2, 6, 7 and 10-13 in full. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-5 and 17-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the entire area" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the material" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation “preferably over the entire area”. It is unclear from this limitation whether the upper ring surface must be covered over the entire area or if only a portion of the surface needs to be covered. This limitation is therefore rendered indefinite. For the sake of examination, this limitation has been interpreted as only a portion of the surface must be covered not necessarily the entire area.

Claims 4 and 5 are rejected based on dependency to claim 3.


Claim 4 recites the limitation "the section plane" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 is rejected based on dependency to claim 4.

Claim 9 recites the limitation "the longitudinal direction" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the circumferential direction" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the projection" in line 4.  It is unclear if this limitation is referring to the circumferential projection or circumferential sealing projection of claim 1. This limitation is therefore rendered indefinite. For the sake of examination this limitation has been interpreted as referring to the circumferential projection.

Claim 12 recites the limitation "preferably regularly radially projecting regions" in line 4.  It is unclear if this limitation requires that the projection be both regular and radial or if these characteristics are optional. This limitation is therefore rendered indefinite. For the sake of examination this limitation has been interpreted as optional.

Claims 13-14 are rejected based on dependency to claim 12.

Claim 13 recites the limitation "the radial direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the radial direction" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "the longitudinal direction" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 is rejected based on dependency to claim 15.

Claim 17 recites the limitation "the outer wall" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites “at least one circumferential projection” in lines 4-5. It is unclear whether this element is the same element as the “circumferential projection” found in line 6 of claim 1 or a separate element. Therefore, this limitation is rendered indefinite. For the sake of examination, this limitation has been construed as a separate element.

Claims 18-25 are rejected based on dependency to claim 17.

Claim 18 recites “a circumferential projection” in line 4. It is unclear whether this element is the same element as the same recited in claims 17 and 1 (see above) or a separate element. Therefore, this limitation is rendered indefinite. For the sake of examination this limitation has been interpreted as a separate element.

Claim 19 recites the limitation "the longitudinal direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 21 recites the limitation "the inner wall" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 21 recites the limitation "the circumference" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claims 22-24 are rejected based on dependency to claim 21.

Claim 22 recites the limitation "the longitudinal direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 23 recites the limitation "the section" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 23 recites the limitation "the longitudinal direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 24 recites the limitation "the section" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 24 recites the limitation "the longitudinal direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 25 recites the limitation "the inner wall" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 25 recites the limitation "the direction" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 26 recites the limitation "the inner wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 26 recites the limitation "the circumference" in line 2 and lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.

Claim 26 recites the limitation "the outer wall" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


	Claim Rejections - 35 USC § 102
The following rejection contains two different interpretations of the sealing projection of Presciani. According to the first interpretation, the sealing projection of Presciani is “SP”. According to the second interpretation, the sealing projection of Presciani is element 8 of the figures.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 8, 12, 13, 15, 17, 19, 20, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richter (US 2007/0122696 A1).

Regarding claim 1, Richter discloses a connection pole (“terminal element 2”; [0036]; Fig. 5; element 2) for a rechargeable battery (“lead-acid”; [0016]), the connection pole (2) comprising: 

a connection region (Fig. 5; portion of element 2 above element 9) for securing a pole terminal (“terminal cylinder”; pg. 4; claim 14) to the connection pole (2); and a securing region (Fig. 5; portion of element 2 below and including element 9) for securing the connection pole (2) to a housing part (“battery cover”; [0036]; Fig. 5; element 1) of the rechargeable battery, 

    PNG
    media_image1.png
    415
    531
    media_image1.png
    Greyscale


wherein a circumferential projection (Fig. 6; element 4; annotated Fig. 5; element 4L) is provided in an end region of the securing region (9 and below) facing the connection region (above 9), said projection (4L) having at least substantially an annular shape (Fig. 6) and being provided with a tooth system (“fingers”;[0033]; Fig. 6; element 4) on its outer circumference for the purpose of preventing rotation of the connection pole (2), 

wherein a circumferential sealing projection (Fig. 5; element 9) is provided, in the end region of the securing region (9 and below) facing the connection region (above 9), between the circumferential projection (4L) provided with the tooth system and the connection region (above 9), said sealing projection (9) being of at least substantially circular-ring-shaped design (Fig. 6; element 9).  

    PNG
    media_image2.png
    386
    393
    media_image2.png
    Greyscale


Regarding claim 2, Richter discloses wherein the sealing projection (9) has an outer circumferential surface Fig. 6), in particular a circular-ring-shaped outer circumferential surface, which is formed without a tooth system (Fig. 6; element 9).  


Regarding claim 7, Richter discloses wherein the sealing projection (9) has a lower circular ring surface (Fig. 5 and 6; surface contacting element 4) facing away from the connection region (above 9) which is in a plane that extends parallel to and at a distance from the plane in which an upper circular ring surface of the circumferential projection (4L) provided with the tooth system lies.  

Regarding claim 8, Richter discloses wherein a circular-ring-shaped undercut region (Fig. 5; element N) is provided between the circumferential projection (4L) provided with the tooth system and the sealing projection (9).  

Regarding claim 12, Richter discloses wherein the tooth system (Fig. 6; element 10) of the circumferential projection (4L) has toothing (Fig. 6; element 10) in which preferably regularly radially projecting regions (Fig. 6; element 10) are formed when viewed in the circumferential direction of the projection (4L).  

Regarding claim 13, Richter discloses wherein the radially projecting regions (10) of the toothing project at least as far as and preferably further than the sealing projection (9), when viewed in the radial direction of the connection pole (2).  

Regarding claim 15, Richter discloses wherein the circumferential projection (4L) provided with the tooth system has a first length (Fig. 5), and the sealing projection (9) has a second length (Fig. 5), in each case when viewed in the longitudinal direction (annotated Fig. 5; element L) of the connection pole (2), wherein the first length is greater than the second length (Fig. 5).  

    PNG
    media_image3.png
    689
    989
    media_image3.png
    Greyscale


Regarding claim 17, Richter discloses wherein a labyrinth region (Fig. 5; element 3 and below) is formed in the securing region (9 and below) of the connection pole (2), and preferably in an end region of the securing region (9 and below) which lies opposite the connection region (above 9), 
wherein the outer wall of the connection pole (2) has at least one circumferential projection (Fig. 5; elements 3) in the labyrinth region (3 and below).  

Regarding claim 19, Richter discloses wherein the labyrinth region (3 and below) has a shorter extent in the longitudinal direction (annotated Fig. 5; element L) of the connection pole (2) than the securing region (9 and below).  

Regarding claim 20, Richter discloses wherein the at least one circumferential projection (3) of the labyrinth region (3 and below) has a hook-shaped profile (Fig. 5; element 3).
  
Regarding claim 28, Richter discloses a rechargeable-battery (“lead-acid battery “; [0016]) housing or part (“a battery cover 1”; [0036]) thereof, having at least one connection pole (2) as claimed in claim 1, 

wherein the at least one connection pole (2) is embedded in the securing region (9 and below) thereof in a rechargeable- battery housing part (1) by means of injection molding technology ([0036]).  

Regarding claim 29, Richter discloses rechargeable battery (“lead acid battery”; [0016]) having a rechargeable-battery housing or part ([0036])) thereof, having a rechargeable-battery housing ([0036]) as claimed in claim 28.

Claims 1-7, 10-14, 17, 19-23, 26, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Presciani (EP 1 347 522 B1).

Interpretation II

Regarding claim 1, Presciani discloses a connection pole (Fig. 1; element 2) for a rechargeable battery (“lead-acid”; [0001]), the connection pole (2) comprising: 

a connection region (Fig. 1; element 4) for securing a pole terminal ([0020]) to the connection pole (2); and 
a securing region (Fig. 1; element 6) for securing the connection pole (2) to a housing part (Fig. 1; element P) of the rechargeable battery ([0001]), 

    PNG
    media_image4.png
    347
    363
    media_image4.png
    Greyscale


wherein a circumferential projection (Fig. 1 and 2; element 12) is provided in an end region of the securing region (6) facing the connection region (above 4), said projection (12) having at least substantially an annular shape (Fig. 2; element 12) and being provided with a tooth system (Fig. 2; element 14) on its outer circumference for the purpose of preventing rotation of the connection pole (2), 


    PNG
    media_image5.png
    234
    308
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    275
    247
    media_image6.png
    Greyscale
wherein a circumferential sealing projection (annotated Fig. 3; element S +10a; “SP”) is provided, in the end region of the securing region (6) facing the connection region (4), between the circumferential projection (12) provided with the tooth system (14) and the connection region (4), said sealing projection (SP) being of at least substantially circular-ring-shaped design (Fig. 3).

Regarding claim 2, Presciani discloses wherein the sealing projection (SP) has an outer circumferential surface (Fig. 3; element 10a), in particular a circular-ring-shaped outer circumferential surface (Fig. 3), which is formed without a tooth system.  

Regarding claim 3, Presciani discloses wherein the sealing projection (SP) has an upper circular ring surface (annotated Fig. 3; element S) which faces the connection region (4) and which is covered (Fig. 3; edge of S covered) by the material, in particular plastics material ([0021]; Fig. 1; element P), of the housing part (P) in a state in which the connection pole (2) is secured to the housing part (P) of the rechargeable battery ([0001]).  

Regarding claim 4, Presciani discloses wherein the upper circular ring surface (S) of the sealing projection (SP) is situated in a plane which is in or below the section plane between the connection region (4) and the securing region (6), wherein the connection region (4) defines that region of the connection pole (2) which is exposed relative to the housing part (P) in a state in which the connection pole (2) is connected to the housing part (P) of the rechargeable battery ([0001]).  

Regarding claim 5, Presciani discloses wherein the circumferential projection (12) provided with the tooth system has an upper circular ring surface (annotated Fig. 3; element 12a) facing the sealing projection (SP) which is in a plane that extends parallel to the plane in which the upper circular ring surface (S) of the sealing projection (SP) lies.


    PNG
    media_image7.png
    275
    247
    media_image7.png
    Greyscale


Regarding claim 12, Presciani discloses wherein the tooth system (14) of the circumferential projection (12) has toothing (14) in which preferably regularly radially projecting regions (14) are formed when viewed in the circumferential direction of the projection (12).  

Regarding claim 13, Presciani discloses wherein the radially projecting regions (14) of the toothing project at least as far as and preferably further than the sealing projection (SP), when viewed in the radial direction of the connection pole (2). 

Interpretation II

Regarding claim 1, Presciani discloses a connection pole (Fig. 1; element 2) for a rechargeable battery (“lead-acid”; [0001]), the connection pole (2) comprising: 

a connection region (Fig. 1; element 4) for securing a pole terminal ([0020]) to the connection pole (2); and 
a securing region (Fig. 1; element 6) for securing the connection pole (2) to a housing part (Fig. 1; element P) of the rechargeable battery ([0001]), 

    PNG
    media_image4.png
    347
    363
    media_image4.png
    Greyscale


wherein a circumferential projection (Fig. 1 and 2; element 12) is provided in an end region of the securing region (6) facing the connection region (above 4), said projection (12) having at least substantially an annular shape (Fig. 2; element 12) and being provided with a tooth system (Fig. 2; element 14) on its outer circumference for the purpose of preventing rotation of the connection pole (2), 


    PNG
    media_image5.png
    234
    308
    media_image5.png
    Greyscale

wherein a circumferential sealing projection (Fig. 1; element 8) is provided, in the end region of the securing region (6) facing the connection region (4), between the circumferential projection (12) provided with the tooth system (14) and the connection region (4), said sealing projection (8) being of at least substantially circular-ring-shaped design (“ring-shaped”; [0022]).  

    PNG
    media_image8.png
    268
    247
    media_image8.png
    Greyscale



Regarding claim 2, Presciani discloses wherein the sealing projection (8) has an outer circumferential surface (Fig. 3; element 10b), in particular a circular-ring-shaped outer circumferential surface, which is formed without a tooth system.  

Regarding claim 3, Presciani discloses wherein the sealing projection (8) has an upper circular ring surface (Fig. 3; element 10c) which faces the connection region (4) and which is covered, preferably over the entire area, by the material, in particular plastics material ([0021]; Fig. 1; element P), of the housing part (P) in a state in which the connection pole (2) is secured to the housing part (P) of the rechargeable battery ([0001]).  

Regarding claim 4, Presciani discloses wherein the upper circular ring surface (10c) of the sealing projection (8) is situated in a plane which is in or below the section plane between the connection region (4) and the securing region (6), wherein the connection region (4) defines that region of the connection pole (2) which is exposed relative to the housing part (P) in a state in which the connection pole (2) is connected to the housing part (P) of the rechargeable battery ([0001]).  

Regarding claim 6, Presciani discloses wherein the sealing projection (8) has a lower circular ring surface (annotated Fig. 3; element 10d) facing away from the connection region (4) which is in a plane that corresponds to the plane in which an upper circular ring surface (annotated Fig. 3; element 12a) of the circumferential projection (12) provided with the tooth system (14) lies.  

    PNG
    media_image9.png
    379
    405
    media_image9.png
    Greyscale


Regarding claim 7, Presciani discloses wherein the sealing projection (8) has a lower circular ring surface (annotated Fig. 3; element 10d) facing away from the connection region (4) which is in a plane that extends parallel to and at a distance from the plane in which an upper circular ring surface (annotated Fig. 3; element 12b) of the circumferential projection (12) provided with the tooth system (14) lies. 

    PNG
    media_image10.png
    379
    400
    media_image10.png
    Greyscale
 
Regarding claim 10, Presciani discloses wherein the sealing projection (8) directly adjoins the circumferential projection (12) provided with the tooth system (14).  

Regarding claim 11, Presciani discloses wherein the sealing projection (8) has a circumferential surface (Fig. 3; element 10c) which is preferably beveled in the direction of the circumferential projection (12) provided with the tooth system (14).  

Regarding claim 12, Presciani discloses wherein the tooth system (14) of the circumferential projection (12) has toothing (14) in which preferably regularly radially projecting regions (14) are formed when viewed in the circumferential direction of the projection (12).  

Regarding claim 14, Presciani discloses wherein there is a trough-shaped region (Fig. 2; element 12) of the toothing (14) between each two adjacent radially projecting regions (14) of the toothing, said region projecting less far (Fig. 2) than the projecting regions (14) of the toothing when viewed in the radial direction of the connection pole (2), wherein the sealing projection (8, 10) preferably projects further than the respective trough-shaped regions (12) of the toothing (14).  

Regarding claim 17, Presciani discloses wherein a labyrinth region ([0031]; Fig. 1; element 18) is formed in the securing region (6) of the connection pole (2), and preferably in an end region of the securing region (6) which lies opposite the connection region (4), wherein the outer wall of the connection pole (2) has at least one circumferential projection (Fig. 1; element 20) in the labyrinth region (18).  


    PNG
    media_image11.png
    461
    605
    media_image11.png
    Greyscale
Regarding claim 19, Presciani discloses wherein the labyrinth region (18) has a shorter extent in the longitudinal direction (annotated Fig. 1; element L) of the connection pole (2) than the securing region (6).  

Regarding claim 20, Presciani discloses wherein the at least one circumferential projection (Fig. 1; element 20) of the labyrinth region (18) has a hook-shaped profile (Fig.1).  

Regarding claim 21, Presciani discloses the connection pole (2) is internally hollow (Fig. 1), and the circumference of the inner wall of the connection pole (2) increases in a direction away from the connection region (4) in at least one first section (Fig. 1; element 24) of the labyrinth region (18).  

Regarding claim 22, Presciani discloses wherein the inner wall (Fig. 1; element 26) and the outer wall (Fig. 1; element 20) of the connection pole (2) extend in parallel in the longitudinal direction (L) thereof, at least in some region or regions.  

Regarding claim 23, Presciani discloses wherein the first section (24), in which the circumference of the inner wall (24) increases, does not project in the longitudinal direction (L) of the connection pole (2) beyond the section (Fig. 1; element 8 and 12) in which the circumference of the outer wall (Fig. 1; element 8 and 12) increases.  

Regarding claim 26, Presciani discloses wherein the circumference of the outer wall (“the connector comprises a generally frustoconical head portion 4”; [0021]) of the connection pole (2) increases in a monotonically linear (“frustoconical” [0021]).  

Regarding claim 28, Presciani discloses a rechargeable-battery (“lead-acid”; [0001]) housing (“plastics material P of a battery lid”; [0021]) or part ([0021]) thereof, having at least one connection pole (2) as claimed in claim 1, 

wherein the at least one connection pole (2) is embedded in the securing region (6) thereof in a rechargeable- battery housing part ([0021]).

 The limitation “by means of injection molding technology” is considered a product by process limitation. This limitation is not given patentable weight since the courts have held that patentability is based on a product itself, even if the prior art product is made by a different process (In re Thorpe, 227 USPQ 964, 1985). Moreover, a product-by-process limitation is held to be obvious if the product is similar to a prior art product (In re Brown, 173 USPQ 685, and In re Fessman, 180 USPQ 324). Claim 28 as written does not distinguish the product of the instant application from the product of the prior art. 

Regarding claim 29, Presciani discloses a rechargeable battery (“lead acid”; [0001]) having a rechargeable-battery ([0001]) housing (“plastics material P of a battery lid”; [0021]) or part ([0021]) thereof, having a rechargeable-battery housing (P) as claimed in claim 28.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Richter (US 2007/0122696 A1) as applied to claims 8 and 15 above.

Richter discloses all claim limitations of claims 8 and 15 as set forth above. 

Regarding claim 9, Richter discloses wherein a circular-ring-shaped undercut region (Fig. 5; element N) is provided between the circumferential projection (4L) provided with the tooth system and the sealing projection (9).  

However, Richter fails to disclose wherein the undercut region has a length of 0.1 mm to 0.8 mm, preferably a length of 0.2 mm to 0.7 mm, and even more preferably a length of 0.3 mm to 0.5 mm, when viewed in the longitudinal direction of the connection pole.

	It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore, Richter’s disclosure renders the instant claim obvious.
	
Regarding claim 16, Richter discloses wherein the circumferential projection (4L) provided with the tooth system has a first length (Fig. 5), and the sealing projection (9) has a second length (Fig. 5), in each case when viewed in the longitudinal direction (annotated Fig. 5; element L) of the connection pole (2), wherein the first length is greater than the second length (Fig. 5).  

    PNG
    media_image3.png
    689
    989
    media_image3.png
    Greyscale


However, Richter fails to disclose wherein the first length is in a range between 0.5 and 4.0 mm, preferably in a range between 0.8 and 3.0 mm, and even more preferably in a range between 1.0 and 2.8 mm.

It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore, Richter’s disclosure renders the instant claim obvious.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Presciani (EP-1347522-B1) as applied to claim 1 above.

Presciani discloses all claim limitations of claim 1 as set forth above.
However, Presciani fails to explicitly disclose the limitations of either claim 15 or 16, namely “wherein the circumferential projection provided with the tooth system has a first length, and the sealing projection has a second length, in each case when viewed in the longitudinal direction of the connection pole wherein the first length is greater than the second length” or “wherein the first length is in a range between 0.5 and 4.0 mm, preferably in a range between 0.8 and 3.0 mm, and even more preferably in a range between 1.0 and 2.8 mm”.

It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore, Presciani’s disclosure renders the instant claims obvious.

Claims 18 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Richter (US 2007/0122696 A1) as applied to claims 1 and 17 as set forth above, in view of Streuer (US 2013/0052519 A1).

Richter discloses all claim limitations of claims 1 and 17 as set forth above.
Regarding claims 18 and 21, Richter discloses wherein the connection pole is hollow (Fig. 1). However, Richter fails to disclose wherein the circumference of the outer wall of the connection pole increases in a direction away from the connection region in at least one region of the labyrinth region which is not provided with a circumferential projection or in at least one first section of the labyrinth region.

Streuer discloses “a connecting pole for a rechargeable battery…The connecting pole (1) has a connecting section (2) in which a pole terminal can be attached to the connecting pole (1). The connecting pole (1) has an attachment section (3) in which the connecting pole (1) can be attached in a housing part (5) of the battery. The attachment section (3) has a labyrinth section (4). The outer wall (6) of the connecting pole (1) has at least one circumferential projection (7,8) in the labyrinth section (4). The circumference of outer wall (6) of the connecting pole (1) increases in the direction pointing away from the connecting section (2) in a section of the labyrinth section (4) which is not provided with a circumferential projection (7.8). Also dis closed is a rechargeable battery housing or a part of said rechargeable battery housing having at least one connecting pole” (Abstract).

    PNG
    media_image12.png
    557
    703
    media_image12.png
    Greyscale

Additionally, Streuer discloses “according to an advantageous development of the invention, provision is made for the circumference of the inner wall and/or of the outer wall to increase in a monotonically linear or arcuate manner. The increase in the circumference can therefore take place with a linear contour, so that the inner wall and/or the outer wall run/runs conically at least in sections. An arcuate contour can advantageously also be provided, for example with a hyperboloid profile. Combined conical and arcuate sections can also advantageously be provided on the connecting pole on the inner wall and/or on the outer wall.” ([00018]).

Streuer discloses that the advantages of this design include that “a sufficient degree of mechanical stability of the connecting pole can be ensured …The saving in material of the connecting pole, which is produced from lead for example, leads to a noticeable reduction in the weight of the connecting pole and therefore also of a housing of a rechargeable battery which is provided with the connecting pole. The saving in material is advantageously also accompanied by a saving in cost” ([0009]).

Streuer and Richter are analogous art from the same field of endeavor, namely the fabrication of connection poles for rechargeable batteries. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Richter by employing the design of Streuer, namely that the circumference of outer wall of the connecting pole increases in the direction pointing away from the connecting section in a section of the labyrinth section which is not provided with a circumferential projection, and that the circumferential increase is in a monotonically linear or arcuate manner. In doing so, one of ordinary skill in the art would reasonably expect to save in materials, cost and reduce the weight of the connecting pole and rechargeable battery as recognized by Streuer.

Regarding claim 22, modified Richter (i.e. Streuer) discloses wherein the inner wall (Fig. 1; element 9) and the outer wall (Fig. 1; element 6) of the connection pole (element1) extend in parallel in the longitudinal direction (Fig. 1; element L) thereof, at least in some region or regions.  

Regarding claim 23, modified Richter (i.e. Streuer) discloses wherein the first section (Fig. 7; element 10), in which the circumference of the inner wall (9) increases, does not project in the longitudinal direction (L) of the connection pole (1) beyond the section (10) in which the circumference of the outer wall (6) increases.  

Regarding claim 24, modified Richter (i.e. Streuer) discloses, wherein the first section (10), in which the circumference of the inner wall (9) increases, projects in the longitudinal direction (L) of the connection pole (1) beyond the section (10) in which the circumference of the outer wall (6) increases.  

Regarding claim 25, modified Richter (i.e. Streuer) discloses wherein the connection pole (1) is internally hollow (Richter Fig. 1), and the circumference of the inner wall (Streuer 9) of the connection pole (1) increases in the direction of the labyrinth region (4) in the connection region (2).
Regarding claim 26, modified Richter (i.e. Streuer) discloses wherein the circumference of the inner wall (9) of the connection pole (1) and/or the circumference of the outer wall (6) of the connection pole (1) increases in a monotonically linear or arcuate fashion (Streuer [0018]).  

Regarding claim 27, modified Richter (i.e. Streuer) discloses wherein the arcuate increase in the circumference of the connection pole (1) is progressive in a direction away from the connection region (2).

Claims 18 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Presciani (EP-1347522-B1) as applied to claim 1 and 17 above, in view of Streuer (US 2013/0052519 A1).

Presciani discloses all claim limitations of claims 1 and 17 as set forth above.

Regarding claims 18 and 21, Presciani discloses wherein the connection pole is hollow (Fig. 1). However, Presciani fails to disclose wherein the circumference of the outer wall of the connection pole increases in a direction away from the connection region in at least one region of the labyrinth region which is not provided with a circumferential projection or in at least one first section of the labyrinth region.

Streuer discloses “a connecting pole for a rechargeable battery…The connecting pole (1) has a connecting section (2) in which a pole terminal can be attached to the connecting pole (1). The connecting pole (1) has an attachment section (3) in which the connecting pole (1) can be attached in a housing part (5) of the battery. The attachment section (3) has a labyrinth section (4). The outer wall (6) of the connecting pole (1) has at least one circumferential projection (7,8) in the labyrinth section (4). The circumference of outer wall (6) of the connecting pole (1) increases in the direction pointing away from the connecting section (2) in a section of the labyrinth section (4) which is not provided with a circumferential projection (7.8). Also dis closed is a rechargeable battery housing or a part of said rechargeable battery housing having at least one connecting pole” (Abstract).

    PNG
    media_image12.png
    557
    703
    media_image12.png
    Greyscale

Additionally, Streuer discloses “according to an advantageous development of the invention, provision is made for the circumference of the inner wall and/or of the outer wall to increase in a monotonically linear or arcuate manner. The increase in the circumference can therefore take place with a linear contour, so that the inner wall and/or the outer wall run/runs conically at least in sections. An arcuate contour can advantageously also be provided, for example with a hyperboloid profile. Combined conical and arcuate sections can also advantageously be provided on the connecting pole on the inner wall and/or on the outer wall.” ([00018]).

Streuer discloses that the advantages of this design include that “a sufficient degree of mechanical stability of the connecting pole can be ensured …The saving in material of the connecting pole, which is produced from lead for example, leads to a noticeable reduction in the weight of the connecting pole and therefore also of a housing of a rechargeable battery which is provided with the connecting pole. The saving in material is advantageously also accompanied by a saving in cost” ([0009]).

Streuer and Presciani are analogous art from the same field of endeavor, namely the fabrication of connection poles for rechargeable batteries. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Presciani by employing the design of Streuer, namely that the circumference of outer wall of the connecting pole increases in the direction pointing away from the connecting section in a section of the labyrinth section which is not provided with a circumferential projection, and that the circumferential increase is in a monotonically linear or arcuate manner. In doing so, one of ordinary skill in the art would reasonably expect to save in materials, cost and reduce the weight of the connecting pole and rechargeable battery as recognized by Streuer.

Regarding claim 22, modified Presciani (i.e. Streuer) discloses wherein the inner wall (Fig. 1; element 9) and the outer wall (Fig. 1; element 6) of the connection pole (element1) extend in parallel in the longitudinal direction (Fig. 1; element L) thereof, at least in some region or regions.  

Regarding claim 23, modified Presciani (i.e. Streuer) discloses wherein the first section (Fig. 7; element 10), in which the circumference of the inner wall (9) increases, does not project in the longitudinal direction (L) of the connection pole (1) beyond the section (10) in which the circumference of the outer wall (6) increases.  

Regarding claim 24, modified Presciani (i.e. Streuer) discloses, wherein the first section (10), in which the circumference of the inner wall (9) increases, projects in the longitudinal direction (L) of the connection pole (1) beyond the section (10) in which the circumference of the outer wall (6) increases.  

Regarding claim 25, modified Presciani (i.e. Streuer) discloses wherein the connection pole (1) is internally hollow (Presciani Fig. 1), and the circumference of the inner wall (Streuer 9) of the connection pole (1) increases in the direction of the labyrinth region (4) in the connection region (2).
Regarding claim 26, modified Presciani (i.e. Streuer) discloses wherein the circumference of the inner wall (9) of the connection pole (1) and/or the circumference of the outer wall (6) of the connection pole (1) increases in a monotonically linear or arcuate fashion (Streuer [0018]).  

Regarding claim 27, modified Presciani (i.e. Streuer) discloses wherein the arcuate increase in the circumference of the connection pole (1) is progressive in a direction away from the connection region (2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728     

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728